Case: 15-41563      Document: 00513645310         Page: 1    Date Filed: 08/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-41563                                FILED
                                  Summary Calendar                        August 19, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

ERICK EDUARDO JIMENEZ-CONTRERAS,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-462-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Erick Jimenez-



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41563   Document: 00513645310     Page: 2   Date Filed: 08/19/2016


                                No. 15-41563

Contreras has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Jimenez-Contreras has not filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We agree with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. Accordingly, the motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2